DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 2-5, 8, 9, 11, 13 are objected to because of the following informalities:
In claim 2, lines 1-2: “the beam hardening system comprises a beam hardening compound” could be deleted, as this limitation is already present in claim 1.
In claim 3, line 4: “a beam hardening compound” should apparently read --the beam hardening compound--.
In claim 4, line 1: “balloon contactor” should apparently read --the balloon contactor--.
In claim 5, lines 2-3: “a beam hardening compound” should apparently read --the beam hardening compound--.
In claim 8, line 2: “being capable” should apparently read --is capable--.
In claim 9, lines 18-19: “the x-ray beam shaping component” should apparently read --the at least one x-ray beam shaping component--.
In claim 11, lines 11-12: “an intraoperative radiation therapy system” should apparently read --the intraoperative radiation therapy system--.
In claim 11, lines 15-16: “the x-ray beam shaping component” should apparently read --the at least one x-ray beam shaping component--.
In claim 11, lines 19-20: “the x-ray beam shaping component” should apparently read --the at least one x-ray beam shaping component--.
Claim 13 is not labeled with a number.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: an x-ray beam shaping component in claims 1, 9, and 11; at least one x-ray component in claim 9 and 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  Such a component may include the system taught by U.S. Pub. No. 2018/0286623, as disclosed by paragraph 0031 of the published application, or a target and beam shield, as taught by Figure 10 and paragraphs 0047-0048.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations "the balloon" in line 7 and “the beam” in line 8.  There is insufficient antecedent basis for these limitations in the claim.  The former has been taken herein to be the same as the previously recited balloon contactor, while the latter has been taken herein to refer to the emitted x-rays.
Claim 6 recites the limitation "the wall" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-8 are rejected by virtue of their dependence upon claim 1.
Claim 9 recites the limitations "the interior" in line 14 and “the beam” in line 20.  There is insufficient antecedent basis for these limitations in the claim.  The latter has been taken herein to refer to the emitted x-rays.
Claim 10 is rejected by virtue of its dependence upon claim 9.
Claim 11 recites the limitations "the beam" in line 17 and “the beam shaping component” in line 20.  There is insufficient antecedent basis for these limitations in the claim.  The former has been taken herein to refer to the emitted x-rays; the latter has been taken herein to intend to refer to the beam hardening system (or the beam hardening compound).
Claim 12 recites the limitations "the body" in line 2 and “the patient” in lines 2-3.  There is insufficient antecedent basis for these limitations in the claim.
Claim 13 recites the limitations "the body" in line 2 and “the patient” in lines 2-3.  There is insufficient antecedent basis for these limitations in the claim.
Claims 12 and 13 are also rejected by virtue of their dependence upon claim 11.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, and 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Funk et al. (U.S. Pub. No. 2013/0003931 A1; hereinafter known as “Funk”).
Regarding claim 1, Funk discloses a balloon applicator for an IORT system (Figs. 1, 3; Abstract; [0004]) comprising an x-ray beam shaping component 16 for emitting x-rays in a plurality of possible directions in three dimensions ([0020]; [0044]), the balloon applicator comprising an inflatable balloon contactor 11/12 having an outer surface (Fig. 1; [0008]; [0020]; [0027]) and comprising a beam hardening system comprising a beam hardening compound disposed between the x-ray beam shaping component and the outer surface of the balloon, the beam hardening system being capable of hardening the beam in beam directions in three dimensions ([0008]; [0035]-[0040]; [0044]; e.g., the containment structure or the fluid).
Regarding claim 2, Funk discloses that the beam hardening compound is provided in an inflation fluid for inflating the balloon contactor ([0008]; [0039]).
Regarding claim 6, Funk discloses that the beam hardening system comprises a beam hardening cup positioned between the x-ray beam shaping component and the wall of the balloon contactor (Fig. 3; [0077]; e.g., a half ellipsoid shape may reasonably be construed as a cup).
Regarding claim 7, Funk discloses that the beam hardening compound is at least one selected from the group consisting of aluminum, copper, and iron ([0031]; [0037]; [0042]).
Regarding claim 8, Funk discloses that the beam hardening system is capable of providing beam hardening at any beam direction over three quarters of a sphere ([0020]; [0027]-[0028]; [0039]; e.g., x-rays with a spherical radiation pattern; the beam hardening compound may either be spherical or an inflation fluid that completely surrounds the x-ray beam shaping component; thus being able to provide the recited hardening).

Allowable Subject Matter
Claims 3-5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 9-13 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: regarding claims 3-5, none of the prior art of record teaches or reasonably suggests such a balloon applicator for an IORT system wherein the beam hardening system comprises a layer on an inner or outer surface of the balloon wall or a compound within the balloon wall, in combination with the other recited components.  Regarding claims 9-13, none of the prior art of record teaches or reasonably suggests such an IORT system or method comprising the recited robotic system, treatment head, and inflatable balloon applicator with such a beam hardening system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS B COX whose telephone number is (571)270-5132. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THADDEUS B COX/Primary Examiner, Art Unit 3791